Citation Nr: 0216938	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  02-05 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for service-
connected right ear hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that the veteran requested that he be 
afforded a Travel Board hearing at the time he submitted his 
substantive appeal in April 2002.  The veteran later 
withdrew this request in writing in September 2002.  
Accordingly, his request for a hearing is found to be 
withdrawn and the Board will adjudicate the claim based on 
the evidence of record.  38 C.F.R. § 20.704(e) (2002).

The Board also notes that the veteran's representative 
submitted a request to advance the veteran's appeal on the 
docket on October 31, 2002.  The motion was granted and the 
veteran notified of the action on November 5, 2002.


FINDINGS OF FACT

1.  The veteran is service-connected for hearing loss in the 
right ear only.

2.  Audiometric test results from VA examination in June 
2001 reflect no more than level II hearing for the right 
ear.  


CONCLUSION OF LAW

A compensable evaluation for service-connected right ear 
hearing loss is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85, 4.86 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted service connection for hearing loss 
in the right ear in May 1971.  He was assigned a 
noncompensable disability evaluation that has remained in 
effect to the present.

The veteran submitted a claim for an increased evaluation 
for his right ear hearing loss in March 2001.  The veteran 
submitted private treatment records that covered a period 
from July 1993 to August 1999.  The records primarily 
pertained to evaluation and treatment of orthopedic-related 
complaints.  The veteran did have audiometric testing in 
August 1999 that revealed puretone thresholds of 55, 55, 55, 
and 60 decibels in the right ear, at 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.  There is no indication that 
any type of speech discrimination testing was conducted at 
that time.

The veteran also submitted a copy of An Attending 
Physician's Statement that he had previously submitted for 
enrollment in the Agent Orange Veterans Payment Program.  
The statement was dated in February 1989.  The veteran's 
hearing loss was not one of the annotated medical 
conditions.  The veteran submitted a copy of a notice of 
denial of Social Security Administration disability benefits 
dated in November 1999.  The letter noted that the veteran 
had a hearing loss but was able to hear and understand 
conversational speech.

The veteran was afforded a VA audiology examination in June 
2001.  Audiometric testing revealed puretone thresholds of 
35, 40, 35, and 45 decibels in the right ear, at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  The average 
decibel loss was 39 in the right ear.  The veteran had a 
speech recognition score of 96 percent for the right ear 
reported in the text of the examination report; however, a 
review of the audiological evaluation (audiogram) reported a 
90 percent score.

The veteran's claim was denied in July 2001 with notice of 
that action provided in August 2001.  The veteran's notice 
of disagreement was received at the RO in February 2002.  
The RO wrote to the veteran that same month and informed him 
of the opportunity to have his claim evaluated under the 
Decision Review Officer (DRO) process.  The veteran, through 
his representative, responded that he desired to have his 
claim reviewed by the DRO in March 2002.

The veteran was issued a statement of the case by the DRO in 
March 2002.  The veteran's claim for an increased evaluation 
for his hearing loss remained denied.  

The veteran submitted a claim for entitlement to nonservice-
connected pension benefits in May 2002.  He included copies 
of private treatment records for a period from July 1993 to 
February 1999.  None of the treatment records contained 
pertinent information regarding the issue on appeal.

Evaluations of defective hearing range from noncompensable 
to 100 percent.  This is based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 
Hertz.  To evaluate the degree of disability from service-
connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels ranging from numeric level I 
for essentially normal acuity, through numeric level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2002).

As noted above, the veteran is service connected for a right 
hearing loss disability only.  As such, and because the 
veteran does not experience bilateral total deafness, the 
nonservice-connected left ear is to be assigned a numeric 
designation of I from 38 C.F.R. § 4.85, Table VII.  See 
38 C.F.R. § 4.85(f) (2002).

A review of the June 2001 audiometric study, and using the 
90 percent speech discrimination score from the audiogram, 
correlates to level II hearing in the right ear, with a 
level I being assigned to the nonservice-connected left ear.  
See 38 C.F.R. § 4.85, Table VI (2002).  The combination of 
the two ears corresponds to a noncompensable rating.  See 
38 C.F.R. § 4.85, Table VII Diagnostic Code 6100 (2002).  
The assigned evaluation is determined by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board has considered the August 1999 audiogram provided 
by the veteran at the time he submitted his claim for an 
increased evaluation in March 2001.  The Board notes that 
the evidence predates the veteran's claim by more than one 
year and does not comply with the requirement for a valid 
audiological examination which requires a controlled speech 
discrimination test (Maryland (CNC)).  See 38 C.F.R. 
§ 4.85(a).  

The Board has also considered the provisions under 38 C.F.R. 
§ 4.86 (2001) for exceptional patterns of hearing 
impairment.  However, the veteran's does not have a puretone 
threshold of 55 decibels, as reflected by the June 2001 VA 
examination, at the required frequencies such as to require 
application of 38 C.F.R. § 4.86(a).  Further, the June 2001 
audiogram does not demonstrate the requisite 30-decibel loss 
at 1,000 Hertz and 70 decibel or more loss at 2,000 Hertz to 
warrant consideration of 38 C.F.R. § 4.86(b). 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable 
basis for granting a compensable evaluation for the 
veteran's hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002); 
38 C.F.R. § 3.102 (2001).  The Board notes that 38 C.F.R. 
§ 3.102 was amended in August 2001, effective as of November 
9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  
However, the change to 38 C.F.R. § 3.102 eliminated the 
reference to submitting evidence to establish a well-
grounded claim and did not amend the provision as it 
pertains to the weighing of evidence and applying reasonable 
doubt.  Accordingly, the amendment is not for application in 
this case.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  This law is applicable to the veteran's 
claim.  See 38 U.S.C.A. § 5107 note (West Supp. 2002).  VA 
has also issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103 (West Supp. 2002).  There is no outstanding information 
or evidence needed to substantiate a claim in this case.  
The veteran was granted service connection for his 
disability in 1971.  He submitted a claim for an increased 
disability in March 2001.  All the information necessary to 
proceed with his claim was available at that time.  

Newly codified 38 U.S.C.A. § 5103, requires certain notices 
be provided by the Secretary when in receipt of a complete 
or substantially complete application.  The purpose of the 
first notice is to advise the claimant of any information, 
or any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
The Secretary is to advise the claimant of that information 
and evidence that is to be provided by the claimant and what 
is to be provided by the Secretary.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's 
application.  38 U.S.C.A. § 5103(b) (West Supp. 2002).  In 
addition, 38 C.F.R. § 3.159(b) (2002) details the procedures 
by which VA will carry out its duty to assist by way of 
providing notice.

The duty to assist claimants under the VCAA is codified 
under 38 U.S.C.A. § 5103A (West Supp. 2002) and established 
by regulation at 38 C.F.R. § 3.159(c)-(e) (2002).  This 
section of the VCAA and new regulation sets forth several 
duties for the Secretary in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.

In this case the veteran requested an increase in his 
service-connected disability in March 2001.  He was promptly 
afforded a VA examination to evaluate the current status of 
his disability in June 2001.  The RO denied his claim in 
July 2001 and provided notice of the denial in August 2001.  
The rating action detailed the specific criteria used to 
evaluate the veteran's hearing loss disability.  In short, 
his level of impairment, as reflected by audiological 
testing, did not satisfy the necessary criteria to warrant 
an increased evaluation.

The veteran expressed his disagreement with the July 2001 
rating decision in February 2002.  He was offered the 
opportunity for a DRO review of his claim and elected to 
pursue such a review.  The DRO issued a statement of the 
case (SOC) in March 2002 and informed the veteran of the 
basis for the continued denial of the claim.

The SOC provided notice to the veteran of the statutory 
provisions of the VCAA and the regulations adopted by VA to 
implement the VCAA's requirements.  The SOC also informed 
the veteran of the facts developed in the case, and of the 
reasoning used in reaching a decision on the issue in this 
case.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board 
cannot find any absence of notice in this case.  As reviewed 
above, the veteran has been provided notice regarding the 
type of evidence needed to prove his claim.  Service 
connection was established for his hearing loss disability 
in July 1981.  His claim for an increase was processed and 
he was informed of the rating criteria used to evaluate the 
current level of his disability.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified 
under 38 U.S.C.A. § 5103A (West Supp. 2002) and established 
by regulation at 38 C.F.R. § 3.159(c)-(e).  This section of 
the VCAA and regulation sets forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  
The private treatment records submitted by the veteran have 
been considered.  He has not alleged any treatment for his 
hearing loss, either from private or VA sources.  He was 
afforded a VA examination.  The results of the examination 
were reviewed under the applicable regulations using a 
mechanical process of equating the objective findings from 
the VA examination to an objective measure of the level of 
disability contained in the regulations.  See Lendenmann, 
supra.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not 
alleged that there is any outstanding evidence that would 
support his contentions.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the 
VA has complied with the spirit and the intent of the duty-
to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e) (2002).

Thus, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development of the claim and further 
expending of VA's resources are not warranted.  Cf. Wensch 
v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela Cruz v. 
Principi, 15 Vet. App. 145, 149 (2001).



								(Continued on next 
page)

ORDER

An increased (compensable) rating for right ear hearing loss 
is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

